THE COURT.
Appellant's motion to augment the record is granted and the clerk of the superior court is directed to forward to the clerk of this court the following documents:
Affidavit for writ of execution to issue, filed March 22,1948;
Writ of Execution issued thereon hy the Clerk of the Superior Court of the State of California in and for the City and County of San Francisco, and the Return of the Sheriff of said County endorsed thereon;
Notice of Motion for Reappraisement, filed April 19, 1948.
It further appearing that one or more of such documents may be lost or destroyed as to any such document this order is conditioned upon the appellant proceeding pursuant to section 1045, Code of Civil Procedure to secure an order from the superior court authorizing the use of a copy thereof.